DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 4 October 2021, regarding the Ascensia Diabetes Care Holdings AG application.

Claims 155-180 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 155-180 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Wu reference (WO 2009/042631 A2) is the closest prior art to the instant claims.  However, Wu does not teach or suggest the limitations of: a) wherein intensities of the at least two excitations of the second input signal increase over time (as required by independent claim 155), b) wherein at least one of the at least two excitations of the second input signal is a constant potential excitation, and at least one of the at least two excitations of the second input signal is a linear scan, a cyclic excitation, or an acyclic excitation (as required by independent claim 165) and, c) wherein the first output signal is responsive to the concentration of the analyte in the sample, and the second output signal is not responsive to the concentration of the analyte in the sample (as required by independent claim 174).  All other pending claims dependent from one of these allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	15 October 2021